Exhibit 10.31
AMENDMENT N° 8 TO THE
AIRCRAFT PURCHASE AGREEMENT
This Amendment N°8 (“Amendment N°8”) dated December 16, 2009 is made between
AIRBUS S.A.S., a société par actions simplifiée, created and existing under
French law having its registered office at 1 rond-point Maurice Bellonte, 31707
Blagnac-Cedex, France and registered with the Toulouse Registre du Commerce
under number RCS Toulouse 383 474 814 (the “Seller”),
and
AYR FREIGHTER LLC, a limited liability company organized and existing under the
laws of the State of Delaware (hereinafter referred to as the “Buyer”),
WHEREAS:

A)   the Buyer and the Seller have entered into a purchase agreement dated
June 20th, 2007 which covers the manufacture and the sale by the Seller and the
purchase by the Buyer of fifteen (15) A330-200 Freighter aircraft (the
“Freighter Aircraft”) (the “Purchase Agreement”),   V)   the parties amended the
Agreement to incorporate the new Pratt and Whitney 4170 Propulsion Systems as
set out in the amendment to the Agreement (as defined below) dated as of
November 6th 2007 (“Amendment Nº 1”).   W)   the parties amended the Agreement
to (i) convert five (5) Freighter Aircraft into A330-200 Airbus aircraft type
(the “A330-200 Aircraft”), (ii) to modify certain Scheduled Delivery Months of
the Freighter Aircraft, and (iii) to cancel three (3) Freighter Aircraft as set
as set out in the amendment to the Agreement dated July 31st 2008 (“Amendment Nº
2”).   X)   the parties amended the Agreement to modify the Scheduled Delivery
Month for certain Aircraft as set out in amendment to the Agreement dated
September 30th 2008 (“Amendment Nº 3”).   Y)   the parties amended the Agreement
to, amongst other things, modify the Scheduled Delivery Month for certain
Aircraft, as set out in the amendment to the Agreement dated February 24th 2009
(“Amendment Nº 4”).   Z)   the parties amended the Agreement to provide for the
terms under which the Buyer engaged in a purchase and lease back transaction, as
set out in the amendment to the Agreement dated April 17th 2009 (“Amendment
Nº5”).   AA)   the parties amended the Agreement to modify the Scheduled
Delivery Month for Aircraft with rank 4 and to modify the Conversion Notice
deadline for certain Aircraft, as set out in the amendment to the Agreement
dated July 28th 2009 (“Amendment Nº6”).

Amendment No. 8 — AYR Freighter LLC and Airbus S.A.S.

 



--------------------------------------------------------------------------------



 



BB)   the parties amended the Agreement to provide for the terms under with the
Buyer shall engage in a purchase and lease back transaction involving an
aircraft which is the subject of a purchase agreement between the Seller and
another customer, as set out in the amendment to the Agreement dated October 2,
2009 (“Amendment Nº7”).   CC)   the Buyer exercised its right under the
Agreement to convert the A330-200 Freighter Aircraft with ranks 9, 10, 11 and 12
to A330-200 Aircraft by written notice received by the Seller on October 27,
2009.   DD)   the Buyer has reached an agreement to lease six (6) Aircraft (the
“SAA Aircraft”) to SOUTH AFRICAN AIRWAYS (PRORIETARY) LIMITED, a Republic of
South Africa corporation whose address and principal place of business is at
Airways Park, Private Bag X13, Johannesburg International Airport, South Africa
1627 (“SAA”) on the terms contained in the lease agreements dated as of December
                    , 2009 (the “Leases”);

The Purchase Agreement together with the Amendment N°1, Amendment N°2, Amendment
N°3, Amendment N°4, Amendment Nº 5, Amendment Nº6 and/or Amendment Nº7 shall be
referred to as the “Agreement”
Whereas the parties hereby agree to enter into the Amendment N°8 in order to,
amongst other things, modify the Scheduled Delivery Month for certain Aircraft.
In this Amendment N°8, capitalised terms (other than as defined herein) used
shall have the meaning ascribed to them in the Agreement.
THEREFORE, IT IS AGREED:

1.   Schedule 1 to the Agreement Delivery Schedule   1.1   At request of the
Buyer, the parties hereby agree that the SAA Aircraft with rank 2 scheduled for
Delivery in either March, April or May 2012 (CAC ID 264218), rank 7 scheduled
for Delivery in May 2011 (CAC ID 264224), rank 9 scheduled for Delivery in
October 2011 (CAC ID 264227) and rank 10) scheduled for Delivery in
November 2011(CAC ID 264228, are hereby rescheduled to respectively
February 2011, July 2011, September 2011 and December 2011 (the “SAA Rescheduled
Aircraft”). For clarity, it is hereby understood that the Scheduled Delivery
Month of the SAA Aircraft with rank 5 (CAC ID 264222) and rank 6 (CAC ID 264223)
shall remain unchanged, meaning April and May 2011 respectively.   1.3   The
parties agree that by virtue of the amendments described in Clause 1.1 herein,
Clause 3 of Schedule 1 of the Agreement, as has been amended from time to time,
shall be deleted in its entirety and replaced by the following:

Amendment No. 8 — AYR Freighter LLC and Airbus S.A.S.

 



--------------------------------------------------------------------------------



 



    QUOTE

               Clause 3. Delivery Schedule

                  Aircraft           Scheduled Delivery CAC ID   Rank    
Aircraft type    Month
264217
    1     A330-200 Freighter Aircraft   August 2010
264219
    3     A330-200 Freighter Aircraft   October 2010
264218
    2     A330-200 Aircraft   February 2011
264220
    4     A330-200 Freighter Aircraft   July 2011
264222
    5     A330-200 Aircraft   April 2011
264223
    6     A330-200 Aircraft   May 2011
264224
    7     A330-200 Aircraft   July 2011
264227
    9     A330-200 Aircraft   September 2011
264228
    10     A330-200 Aircraft   December 2011
264230
    11     A330-200 Aircraft   April 2012

    UNQUOTE

2.   Specification matters   2.1   The parties acknowledge that the conversion
rights to A330-300 Aircraft as set out in the Letter Agreement Nº11 Revision 1
to the Agreement, are no longer applicable for the SAA Aircraft, and that such
SAA Aircraft shall be delivered as A330-200 Aircraft.   2.2   For the purposed
of Clause 2.2.2 of the Agreement, as amended from time to time, the Buyer hereby
irrevocably confirms that each of the SAA Aircraft shall be delivered with Rolls
Royce Trent 772B Series Propulsion Systems.   2.3   The parties hereby agree
that the SAA Aircraft, except as otherwise agreed in writing by the Parties,
shall be built and delivered according to the technical cabin specification with
LOPA drawing number 330-25.30653, included as Exhibit 1 hereto. Any request by
the Buyer for a change to such technical specification with respect to the SAA
Aircraft, shall require prior written agreement by the Seller to confirm its
feasibility, including but not limited to the BFE supply compliance with the
Seller’s industrial constraints.   2.4   Without prejudice to other provisions
of Clause 18 of the Agreement, the parties hereby agree that the Delivery of the
SAA Aircraft with rank 2 (CAC ID 264218), rank 5 (CAC ID 264222) and

Amendment No. 8 — AYR Freighter LLC and Airbus S.A.S.

 



--------------------------------------------------------------------------------



 



    rank 6 (CAC ID 264223) in the respective Scheduled Delivery Months of
February, April and May 2011, is subject to such SAA Aircraft being equipped
with the following BFE:

     
Business Class seats:
  Majesty Sicma Aero Seat
Economy Class seats:
  Model 5750 Weber Aircraft
In-flight Entertainment system:
  Thales i5000
Galleys:
  AIM Aviation

3.   Predelivery Payments   3.1   The Buyer will make Predelivery Payments with
respect to the SAA Rescheduled Aircraft pursuant to Clause 5 of the Agreement
based on the revised Scheduled Delivery Months, except as provided for in
Paragraph 3.2 below.   3.2   Subject to the provisions of Paragraph 3.3 below,
any Predelivery Payments with respect to the SAA Rescheduled Aircraft falling
due prior to the date hereof by virtue of the rescheduling contemplated herein
(the “Due PDP”), but not paid by the Buyer prior to the date hereof, shall be
paid within 5 Business Days after signature hereof.   3.3   The parties agree
that the Seller shall retain excess Predelivery Payments resulting from the
rescheduling pursuant to Paragraph 1.1 above without interest accruing to the
Buyer (the “Retained PDP”). The Seller agrees to apply an amount equal to the
Retained PDP towards the Due PDP, as defined in Paragraph 3.2 above. Any
remaining excess of the Retained PDP shall be applied towards subsequent
Predelivery Payment(s) due from the Buyer to the Seller, pursuant to the
Agreement, until the Retained PDP is reduced to an amount equal to zero.   4.  
Aircraft Conversion new Scheduled Delivery Month.       The parties agree that
for the purpose of Clause 3 of Letter Agreement Nº11 Revision 1, as amended by
Amendment Nº2 and Amendment Nº3 to the Agreement, the Scheduled Delivery Month
after conversion of the Converted Aircraft with ranks 9, 10, 11 and 12, shall be
the one reflected in Clause 3 of Schedule 1 of the Agreement, as amended by
Clause 1.2 herein.   5.   Miscellaneous   5.1   The Agreement, its Exhibits, its
Letter Agreements and Amendment N°8, contain the entire agreement in relation to
their subject matter between the parties and supersede any previous
understandings, commitments and/or representations whatsoever oral or written to
the extent it relates to the subject matter hereof.   5.2   In the event of any
inconsistencies between the terms of the Agreement, including its Exhibits and
Letter Agreements and this Amendment N°8, Amendment N°8 shall prevail to the
extent of such inconsistency.   5.3   The Agreement including its Exhibits and
Letter Agreements shall be deemed amended and supplemented to the extent herein
provided and as so amended and supplemented shall remain in full force and
effect.

Amendment No. 8 — AYR Freighter LLC and Airbus S.A.S.

 



--------------------------------------------------------------------------------



 



5.4   This Amendment N° 8 shall not be modified or varied except by an
instrument in writing executed by both parties or by their duly authorised
representatives.   5.5   Clauses 22.2 (Notices), 22.3 (Waiver), 22.6
(Interpretation and Law) 22.4 (International Supply Contract), 22.13 (Language),
22.15 (Counterparts) and 22.9 (Confidentiality) of the Agreement shall apply to
this Amendment N°8 mutatis mutandis as if set out in full herein.   5.6   The
parties hereby agree that the present Amendment N°8 shall enter into full force
and effect from the date mentioned here above.

If the foregoing correctly sets forth our understanding, please execute two
(2) originals in the space provided below and return one (1) original of this
Amendment Nº8 to the Seller.

                  Agreed and Accepted   Agreed and Accepted     For and on
behalf of   For and on behalf of     AYR FREIGHTER LLC   AIRBUS S.A.S.    
 
               
BY:
  /s/ David Walton   BY:   /s/ Christophe Mourey    
 
                   
ITS: Manager
      ITS:Senior Vice President Contracts        
DATE: Dec. 16, 2009
  DATE: 16/12/2009    

Amendment No. 8 — AYR Freighter LLC and Airbus S.A.S.

 